                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                       CRIMINAL ACTION


V.                                             NO. 06-296


GARY WOODS                                     SECTION F


                           ORDER AND REASONS

     Before the Court is Gary Woods’s successive motion to vacate,

set aside, or correct sentence under 28 U.S.C. § 2255 pursuant to

United States v. Davis, 139 S. Ct. 2319 (2019).    For the reasons

that follow, the motion is GRANTED.

                              Background

     On May 24, 2007, Gary Woods pled guilty to three counts of a

superseding bill of information charging: conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)(Count 1),

brandishing a firearm in furtherance of a “crime of violence,”

namely, conspiracy to commit Hobbs Act robbery, in violation of 18

U.S.C. § 924(c)(1)(A)(ii)(Count 2), and one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2)(Count 3).      At that time, “crime of violence” was

defined as an offense that is a felony and either “(A) has as an
                               1
element the use, attempted use, or threatened use of physical force

against the person or property of another [known as the ‘force

clause’],” or “(B) that by its nature, involves a substantial risk

that physical force against the person or property of another may

be used in the course of committing the offense [known as the

‘residual clause’].” 18 U.S.C. § 924(c)(3).          Additionally, at the

time   of   conviction,   conspiracy   to   commit    Hobbs   Act   robbery

qualified as a “crime of violence” under the residual clause,

making it a valid predicate for a § 924(c) offense.

       On February 14, 2008, Mr. Woods was sentenced to serve an

imprisonment term of 218 months, which consisted of a 134-month

sentence for the conspiracy conviction, along with a concurrent

120-month sentence for the Count 3 felon-in-possession of a firearm

conviction, plus a consecutive 84-month sentence for the 924(c)

conviction. 1   Mr. Woods did not directly appeal his conviction or

sentence.

       Mr. Woods filed a prior § 2255 habeas petition, which was

denied on the merits on May 28, 2014.         Mr. Woods appealed, but



1 The Judgment and Commitment Order correctly provides February
14, 2008 as the date Woods appeared for sentencing. However, the
Judgment and Commitment Order was not entered into the record until
February 19, 2008 and it appears there is a clerical error on page
2 of the J&C underneath the signature insofar as the date
referenced is February 14 of the year “2007”.
                                 2
then withdrew his appeal.             Mr. Woods later filed three motions

seeking authorization from the Fifth Circuit to file a successive

§ 2255 motion to challenge the constitutionality of his § 924(c)

conviction. In the first two requests, Woods invoked United States

v. Johnson, 135 S. Ct. 2551 (2015).                   In his third request, he

invoked Sessions v. Dimaya, 138 S. Ct. 1204 (2018).                    Because the

Supreme Court had not yet made Johnson retroactive to cases on

collateral review, the Fifth Circuit denied Woods’s first request.

The    Fifth   Circuit     denied     his    second   and    third   requests      for

authorization based on its determination that § 924(c)(3)(B) was

not invalidated by the Supreme Court’s decisions in Johnson or

Dimaya and, therefore, Woods failed to make the requisite showing

under 28 U.S.C. § 2255(h)(2).

       On June 24, 2019, reviewing a case appealed from the Fifth

Circuit, the Supreme Court held that the residual clause in §

924(c)’s   “crime    of    violence”        definition      (§   924(c)(3)(B)),     is

unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319,

2336    (2019).      The    Fifth     Circuit     decision       underlying    Davis

additionally      held   that,   in    light    of    the    invalidation     of   the

residual clause, conspiracy to commit Hobbs Act robbery does not

qualify as a crime of violence under § 924(c).                   See United States

v. Davis, 903 F.3d 483, 485 (5th Cir. 2018); see also United States

v. Lewis, 907 F.3d 891, 894-95 (5th Cir. 2018). Invoking Davis,
                               3
Woods requested appointment of counsel.          The Court granted the

request and counsel was appointed.         In October 2019, the Fifth

Circuit authorized Woods to file a successive habeas petition.

Woods now moves to vacate his § 924(c) conviction; he submits that

his § 924(c) conviction based on the now-unconstitutional residual

clause   is   no    longer   valid   and   his   84-month    sentence   is

unconstitutional because the predicate offense of “conspiracy to

commit Hobbs Act robbery” does not qualify as a “crime of violence”

under the remaining portion of the definition, § 924(c)(3)(A), the

“force clause.”

                                     I.
                                     A.
     A petitioner may file a habeas corpus petition pursuant to 28

U.S.C. § 2255, claiming that his conspiracy-predicated § 924(c)

conviction    and   resulting   84-month   sentence   "was    imposed   in

violation of the Constitution or the laws of the United States."

28 U.S.C. § 2255. 2   “Relief under 28 U.S.C. § 2255 is reserved for

transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and



2 Section 2255 identifies only four bases that might support a
motion to vacate: (1) the sentence was imposed in violation of the
Constitution of laws of the United States; (2) the Court was
without jurisdiction to impose the sentence; (3) the sentence
exceeds the statutory maximum sentence; or (4) the sentence is
“otherwise subject to collateral attack.” Id.
                                4
would, if condoned, result in a complete miscarriage of justice.”

United States v. Gaudet, 81 F.3d 585, 589 (5th Cir. 1996)(citations

and internal quotation marks omitted).            A claim of error that is

neither constitutional nor jurisdictional is not cognizable in a

section   2255    proceeding     unless     the     error     constitutes     a

“fundamental error” that “renders the entire proceeding irregular

or invalid.” United States v. Addonizio, 442 U.S. 178, 185 (1979).

     The Court "may entertain and determine such motion without

requiring the production of the prisoner at the hearing."                    28

U.S.C. § 2255.    Having considered the record, the motion, and the

government’s response, the Court finds that the record is adequate

to address the petitioner’s claims and to resolve them as a matter

of law.   Accordingly, no evidentiary hearing is necessary.                 See

United States v. Walker, 68 F.3d 931, 934 (5th Cir. 1995)(“if on

th[e]   record   we   can   conclude   as   a   matter   of   law   that   [the

petitioner] cannot establish one or both of the elements necessary

to establish his constitutional claim, then an evidentiary hearing

is not necessary....”).

     A habeas petitioner has the burden of establishing his claims

by a preponderance of the evidence.         Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980)(citations omitted).               If the Court

finds that the petitioner is entitled to relief, it “shall vacate

                                       5
and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.”   28 U.S.C. § 2255.

                                 B.

     Successive habeas petitions, like this one, must meet certain

procedural requirements before the Court may reach the merits of

the claim.   Mr. Woods must show “that the relief he seeks relies...

on a new, retroactive rule of constitutional law[.]” United States

v. Wiese, 896 F.3d 720, 723 (5th Cir. 2018).    There is no dispute

that he has satisfied this prerequisite.

     Davis applies retroactively to cases on collateral review.

As the Fifth Circuit has recognized, “Davis announced a new,

retroactively applicable rule of constitutional law[.]” United

States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019). 3   Finally, Mr.



3 To be sure, the Supreme Court rulings in Davis along with Welch
v. United States, 136 S. Ct. 1257 (2016) “necessarily dictate
retroactivity” of Davis.   See Tyler v. Cain, 533 U.S. 656, 666
(2001); see also In re Hammoud, 931 F.3d 1032, 1037-38 (11th Cir.
2019)(“Davis announced a new substantive rule, and Welch tells us
that a new rule such as the one announced in Davis applies
retroactively to criminal cases that became final before the new
substantive rule was announced. Consequently, for purposes of §
2255(h)(2),...taken together, the Supreme Court’s holdings in
Davis and Welch ‘necessarily dictate’ that Davis has been ‘made’
retroactively applicable to criminal cases that became final
before Davis was announced.”). Thus, Davis was “made” retroactive
by the Supreme Court “as a matter of logical necessity.” See In
re Sparks, 657 F.3d 258, 262 (5th Cir. 2011).
                                6
Woods’s   claim   relies   on   the   new   rule   of   Davis   because   his

conviction was adjudicated and his sentence was imposed based

solely on the now-invalid residual clause. See § 2244(b)(2)(A);

(b)(4).

     Additionally, there is no dispute that Mr. Woods’s § 2255

claim is timely.    He filed his petition within one year of Davis,

rendered on June 24, 2019, the “date on which the right asserted

was initially recognized by the Supreme Court.”            See 28 U.S.C. §

2255(f)(3).

     Accordingly, the Court reaches the merits of Mr. Woods’s

habeas claim.

                                      II.

     Having satisfied the prerequisites to pursue a successive

habeas petition, there is no dispute that Woods is entitled to

relief on the merits.      Section 924(c) criminalizes the possession

of a firearm in furtherance of a “crime of violence” or “drug

trafficking crime.”    Woods was convicted of brandishing a firearm

in furtherance of a conspiracy to commit Hobbs Act robbery, which

only qualified as a “crime of violence” under the residual clause.

As a result, he was sentenced to serve a seven-year prison term to

run consecutive to his concurrent sentences for the conspiracy and

felon in possession of a firearm offenses, as required by §
                             7
924(c)(1)(A)(ii).      In Davis, the Supreme Court held that the

residual clause in § 924(c)’s crime of violence definition is

unconstitutionally vague. Davis, 139 S. Ct. at 2336. Accordingly,

an   offense   only   qualifies   as    a   “crime   of    violence”   under   §

924(c)(3) if it satisfies the force clause.                It is now settled

that conspiracy to commit Hobbs Act robbery may not serve as a

crime of violence predicate for a § 924(c) conviction because

conspiracy “is merely an agreement to commit an offense”; it

therefore cannot satisfy the force clause.            See United States v.

Davis, 903 F.3d 483, 485 (5th Cir. 2018); see also United States

v. Lewis, 907 F.3d 891, 894-95 (5th Cir. 2018).

      Given that conspiracy to commit Hobbs Act robbery was the

crime of violence predicate for Woods’s § 924(c) conviction under

Count 2, Mr. Woods invokes Davis to challenge his conviction and

sentence rendered on Count 2.          The government agrees that Woods’s

§ 2255 motion should be granted and that his conviction and

sentence under Count 2 should be vacated.                 The only dispute is

whether the Court should issue an amended judgment or whether, as

the government requests, the Court should conduct a resentencing

hearing on the remaining counts of conviction, Counts 1 and 3. 4



4 Although the government requests a resentencing hearing in its
response papers, it does not suggest why a resentencing hearing is
necessary.    The Court invited the government to submit a
                                 8
     Mr. Woods submits that he has completed his 134-month sentence

imposed for his conviction on Count 1 (as well as the concurrent

statutory maximum 120-month sentence on Count 3).                       Thus, Woods

submits, his current incarceration is due solely to the mandatory,

consecutive    84-month    sentence    that    he       received    for    his    now

indisputably invalid conviction on Count 2.                 Accordingly, Woods

urges   the   Court   to   simply   amend   the     judgment       to   remove    the

conviction and sentence for Count 2 to facilitate Woods’s prompt

release from prison.       Without more, under the circumstances, the

Court declines to conduct a resentencing hearing on Counts 1 and

3.   Correcting (here, vacating) the sentence as to Count 2 is the

appropriate remedy.

     Accordingly, IT IS ORDERED: that Woods’s successive motion to

vacate and correct sentence under 28 U.S.C. § 2255 pursuant to

United States v. Davis is hereby GRANTED. 5             Woods’s conviction and

sentence under Count 2 are hereby vacated.                Woods’s judgment and

commitment    order   signed   on   February      14,    2008   and     entered    on

February 19, 2008 is hereby amended to reflect that the conviction


supplemental paper addressing why a resentencing hearing is
warranted, but the government did not file any additional papers
by the December 26, 2019 deadline.
5 Rule 11(a) of the Rules Governing Section 2255 Proceedings

obliges the Court to issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Here, the
Court grants Woods’s motion and therefore need not address his
entitlement to a certificate of appealability.
                                9
and sentence (and accompanying five-year supervised release term)

for Count 2 only are hereby vacated. The convictions and sentences

(including the three-year terms of supervised release) as to Counts

1 and 3 remain in effect.     All other terms and conditions of

Woods’s judgment and commitment order shall remain in effect.

                         New Orleans, Louisiana, December 27, 2019




                                     ________________________
                                        MARTIN L.C. FELDMAN
                                        U.S. DISTRICT JUDGE




                                10
